Citation Nr: 1230330	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-02 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from November 1960 to November 1964.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of his claims, the Veteran testified at a hearing at the RO in July 2009 before a local Decision Review Officer (DRO).


FINDINGS OF FACT

Although the Veteran has current diagnoses of bilateral hearing loss and tinnitus, as well as credible evidence of acoustic trauma during his military service from repeated exposure to loud noise, the most probative (competent and credible) medical and other evidence of record indicates these conditions are unrelated to his military service, including specifically to that noise trauma.


CONCLUSIONS OF LAW

1.  The Veteran's bilateral hearing loss was not incurred in or aggravated by his military service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus also was not incurred in or aggravated by his military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Before addressing the underlying merits of claims, the Board generally is required to ensure that VA's duties to notify and assist the claimant with the claims have been satisfied under the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

These notice requirements apply to all elements of a service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

A letter satisfying these notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in December 2007.  The letter informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The letter also complied with Dingess by as well discussing the "downstream" disability rating and effective date elements of his claims.  So he has received all required notice concerning his claims.


And as for the duty to assist, the RO obtained his service treatment records (STRs), as well as private and VA evaluation and treatment records - including the reports of his VA compensation examination.  During the course of the appeal, the RO has requested that he identify any outstanding records, VA or private, and there is no suggestion there are additional records that need to be obtained, which are obtainable.  

Thus, the Board finds that the duty to assist the Veteran with his claims also has been met.  38 U.S.C.A. § 5103A.

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.

II.  Whether Service Connection is Warranted for Hearing Loss and Tinnitus

In general, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Stated somewhat differently, to establish entitlement to direct service connection for the claimed disability, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability - or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Organic diseases of the nervous system, including sensorineural hearing loss, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 
10-percent disabling) within one year of discharge from service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be service connected if the evidence, including that pertinent to service, shows the diseases were incurred in service.  38 C.F.R. § 3.303(d).

But if chronicity of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to show chronicity (permanency) of disease or injury in service to, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).


For the showing of chronic disease in service, or within a presumptive period per § 3.307, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Subsequent manifestations of the same disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.

Evidence relating a current disorder to service must be medical unless it concerns a disorder that may be competently demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 494-97.  In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Id.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh the testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all of the evidence of record, medical and lay, and the evaluation of its competency and credibility to, in turn, determine its ultimate probative value in relation to other relevant evidence.  See Baldwin v. West, 13 Vet. App. 1 (1999). 

All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Regarding claims for hearing loss, in particular, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988).  But before service connection may be granted for hearing loss, it must be of a particular level of severity to be considered an actual ratable disability.  Specifically, for purposes of applying the laws administered by VA, impaired hearing only will be considered to be a ratable disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

First addressing the question of current disability, private and VA records reflect bilateral hearing loss.  The Veteran had a VA examination in March 2008 in response to his claims for service connection.  An audiogram revealed pure tone thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 Hertz of 5, 15, 15, 40, and 65 decibels, respectively; and in the left ear the pure tone thresholds were 15, 15, 15, 45, and 65 decibels, respectively.  The audiometric testing results clearly establish hearing loss in each ear as defined in 38 C.F.R. § 3.385.  That examiner also diagnosed constant bilateral tinnitus.  Tinnitus is "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson, supra; see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

In considering the second element of the Shedden analysis (evidence of in-service incurrence or aggravation or a relevant disease or an injury), the November 1960 enlistment examination report reflects that the Veteran's hearing was within the normal range; he had 15/15 hearing acuity for whispered voice, bilaterally, so in each ear.  The next month a hearing evaluation was performed, this time an audiogram, so a more sophisticated or comprehensive measure of his hearing acuity.  The audiogram revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz of -5, -10, -10, 0, and -5, in the right ear, respectively, and -5, -10, -5, -5, and 0, in the left ear, respectively.

In June 1961, another hearing evaluation was performed that revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3,000, and 4000 Hertz of 5, 0, 0, 10, and 10, in the right ear, respectively, and 5, 0, 5, 5, and 15, in the left ear, respectively.  


During the separation examination in September 1964, yet another hearing evaluation was performed that revealed pure tone thresholds, in decibels, at 500, 1000, 2000, 3,000, and 4000 Hertz of -10, -10, -10, 0, and -5, in the right ear, respectively, and -5, -5, -10, -10 and 5, in the left ear, respectively.  The Veteran also specifically denied any ear, nose, or throat (ENT) problems.  His military service ended two months later, in November 1964.

Audiograms in service department records prior to October 31, 1967, and VA audiograms prior to June 30, 1966, used American Standards Association (ASA) units, so in turn have to be converted to the current International Standards Organization (ISO) units.  Conversion to ISO units is accomplished by adding 15 decibels to the ASA measurement at 500 Hertz, 10 decibels to the ASA measurements at 1000 Hertz, 2000 Hertz, and 3000 Hertz, and 5 decibels to the ASA measurement at 4000 Hertz.

While the Veteran's STRs do not document the occurrence of, or treatment for, any specific incident of acoustic trauma, the Board sees that in written statements he reported being exposed to loud aircraft engine noise while in service.  During his hearing, he testified that he was a jet engine mechanic on B-52 bombers and 
KC-135 tankers.  This was primarily flight line maintenance where he worked on engines.  This was normally done on the airfield.  Since he worked outside in winter, he was also exposed to noise from generators that supplied power to heaters.  He went on to describe instances in which he had to work on engines that were running.  His service personnel records (SPRs) confirm he served in 42nd Field Maintenance Squadron, which is consistent with his reported duties.

He also stated that his tinnitus started the first year he was stations at Loring Air Force Base.  In Charles v. Principi, 16 Vet. App. 370 (2002), the Court determined that tinnitus is the type of disorder associated with symptoms capable of lay observation.  So considering the circumstances of the Veteran's service, he was likely exposed to some, and possibly significant, noise exposure from his duties and responsibilities.  In addition, he is competent to assert the occurrence of relevant injury in service of the type claimed, so noise-related trauma to his ears.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The Board therefore finds that his lay statements regarding the type and extent of his noise exposure in service are not just competent, but also credible and consistent with the circumstances, conditions and hardships of his service to have probative value and warrant conceding he sustained the type of acoustic trauma alleged in service.  Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

And although the hearing was within normal limits by the time of his discharge from service, he need not have had a ratable hearing loss disability in either ear during service according to the requirements of § 3.385, including when examined in anticipation of discharge.  See again Hensley, supra.  Rather, in this circumstance, a Veteran may still establish his entitlement to service connection for a current hearing loss disability by showing he now satisfies these threshold minimum requirements of § 3.385 - which, as mentioned, the Veteran has done, and by having competent and credible evidence indicating his current disabilities are related to the noise exposure during or coincident with his military service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 159.

Therefore, this Veteran meets the first (current disability) and second (in-service injury) requirements of the Shedden analysis.  The question then becomes whether this current hearing loss disability and tinnitus are attributable to the noise exposure he experienced in service or, instead, the result of other unrelated factors.  Establishing that he has a current hearing loss disability and that he was exposed to excessive noise during his service does not obviate the need for him to also have evidence linking this current disability to that injury in service.  And, unfortunately, in this particular instance the most probative - meaning competent and credible - evidence is against his claim of a relationship or correlation between his current hearing loss and tinnitus and his noise exposure in service.

There are no records reflecting complaints, diagnosis or findings related to hearing loss until 1993, so for some 29 years (nearly three decades) after his military service ended.  But in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated by contemporaneous medical evidence such as actual treatment records.  The Federal Circuit Court went on to indicate in Buchanan, however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Here, the Veteran submitted a February 1993 private audiologic report noting moderate high frequency sensorineural hearing loss in the right ear and moderately severe high frequency sensorineural hearing loss in the left ear.

There is no suggestion of tinnitus until he filed his claim in 2007, so 43 years after his military service ended.  Even he, himself, denied any ringing in his ears as late as November 2000 when examined by his private physician.  In fact, the Veteran has reported conflicting accounts as to the onset of his tinnitus.  In his application for benefits filed in November 2007 he indicated that his tinnitus began in 1964.  Whereas during his subsequent March 2008 VA compensation examination, he could not pinpoint the onset of his tinnitus.  Even more recently, during his July 2009 hearing, he indicated his tinnitus began his first year at Loring Air Force Base, yet during his September 1964 military separation examination he specifically denied any ear-related problems or issues.  So while the Board has acknowledged his likely exposure to loud noise during his military service and consequent injury (acoustic trauma), his reports concerning the time of onset of his hearing loss and tinnitus are must less consistent, so much less credible.  See Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

Nevertheless, the mere fact that there is no documentation of these conditions for so long after service is not altogether dispositive of these claims, but it is nonetheless probative evidence to be considered in deciding these claims and may be viewed as evidence against them.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).

Ultimately, the Board must consider all the evidence relevant to the claims, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

Here, in considering the third element of the Shedden analysis as it pertains to the requirement of a nexus or link between the current disabilities and an event, injury or disease in service, there is a clinical record from a private Ear Nose and Throat (ENT) specialist dated in November 2000.  The Veteran was seen for complaints of hearing loss and post-nasal drip.  He reported his history of being exposed to jet engine noise.  He indicated that, lately, he had noticed a hearing loss.  He denied any ringing in his ears.  After evaluation, this ENT specialist indicated the Veteran had high frequency sensorineural hearing loss that was symmetric and most likely related to his occupational noise exposure in the past.  It is unclear whether this reference was to occupational noise exposure during service or since, as a civilian.

The Veteran also however, as mentioned, had a VA compensation examination in March 2008.  He reported that he was exposed to jet engine noise as a mechanic in service.  He said he worked on the flight line with B-52 bombers.  He denied any other occupational noise, such as in his civilian employment since service.  He indicated that he was employed as a purchasing manager for Digital Equipment Corporation for 25 years and IBM for 5 years, and the only recreational noise exposure was to a lawn mower during home use.  He was not quite sure when his tinnitus began, but he believed it was quite some time ago.  After considering the in-service and post-service medical and occupational histories, however, this evaluating audiologist ultimately concluded the Veteran's tinnitus and hearing loss were unrelated to his military noise exposure.  In explanation, this examiner noted there was not a significant threshold shift (at least 10 decibels (dBs)) seen when she compared the enlistment and separation audiometric thresholds at 500, 1000, 2000, 3000, 4000, and 6000 Hertz in each ear.  She thus concluded the Veteran's hearing loss and tinnitus were more than likely unrelated to his military service.

Although another health care provider seemingly attributed the Veteran's hearing loss disability to his military service, and specifically to occupational exposure, the Board finds the VA examiner's March 2008 medical opinion concluding otherwise to be most probative, meaning most competent and credible.  

When faced with conflicting medical opinions, the Board must weigh the credibility and probative value of each opinion, and in so doing, the Board may favor one medical opinion over another.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  The Board, however, must account for evidence it finds persuasive or unpersuasive and provide reasons and bases for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  To this end, the Board must consider all relevant lay and medical evidence concerning the claims.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").

The private physician in 2000 does not reference review of the Veteran's claims file for his pertinent medical and other history, and although this, alone, is not determinative or dispositive of an opinion's probative value, it does have significance when, as here, review of the file may have alerted this commenting physician to evidence (or lack thereof) that may have affected the outcome of his opinion.  In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a medical opinion solely on the rationale it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility, which the Board has in this instance.

Regardless, what is more problematic with this opinion is the fact that it does not include any supporting rationale.  This doctor did not point to any clinical data or any other evidence supporting his conclusion.  Instead, this opinion is entirely conclusory and offers no medical guidance as to the basis of the opinion.  In Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that most of the probative value of a medical opinion comes from its underlying reasoning.  Id., at 304.  "Neither a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connected or rating context if it contains only data and conclusions."  Id., citing Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to a doctor's opinion"); Miller v. West, 11 Vet. App. 345, 348 (1998) ("A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record."); see also Dennis v. Nicholson, 21 Vet. App. 18, 22 (2007) ("The Court has long held that merely listing evidence before stating a conclusion does not constitute an adequate statement of reasons and bases."  (citing Abernathy v. Principi, 3 Vet. App. 461, 465 (1992)).  

In contrast, the VA audiologist's opinion is based on a review of the pertinent medical history, including the Veteran's statements, and supported by sound rationale.  The VA examiner outlined the relevant facts in her report, including especially an insufficient threshold shift while in service, which she in turn cited in support of her conclusion that the Veteran's hearing loss and tinnitus are unrelated to his military service.  Her explanation specifically pointed out that there was no significant shift in thresholds during the Veteran's military service, which she found of great significance in discounting any potential relationship or correlation between his current hearing loss (and tinnitus) and any noise exposure he experienced in service.  Since this VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the Veteran's claim that his hearing loss and tinnitus began in service or are related to his service and, in particular, to noise exposure in service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the Veteran's position).


For these reasons and bases, the evidence is not in relative equipoise, meaning not about evenly balanced for and against the claims.  Instead, the preponderance of the evidence is unfavorable, so the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).


ORDER

The claims for service connection for bilateral hearing loss and tinnitus are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


